REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2015/0169306 issued to Labocki et al.(Labocki) which teaches  providing a policy based application deployment and best-fit placement across computing infrastructure through translation of an application from one application platform infrastructure to a different application platform infrastructure.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach as per claims 1, 12,18, recites receiving application data associated with a cloud-native application, the cloud- native application comprising a first platform-specific application configured to run on a first platform; identifying a first set of translation rules associated with the first platform; applying the first set of translation rules to the application data to identify a first set of application features associated with implementing the cloud-native application on a cloud computing system, the first set of application features including a plurality of resources associated with functionality of the cloud-native application and a plurality of connections associated with a topology of the cloud-native application; and generating a platform-neutral application model descriptive of the topology and functionality of the cloud-native application, the platform-neutral application model comprising a plurality of resource identifiers associated with the plurality of resources and a plurality of connection identifiers associated with the plurality of connections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2017/0060557 issued to Bendelac et al. teaches the deployment of multiple applications and identification of dependency associated with software modules.
US 9,606,794 issued to Chou et al., teaches deployment of different applications to different platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BACKHEAN TIV/
Primary Examiner
Art Unit 2459